Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Amendment filed 9/20/2021 has been entered. Claims 1, 3-5 and 7-9 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and most of the 112(b) rejections previously set forth in the Non-Final Office Action mailed 6/18/2021. One 112(b) rejection remains, which is reiterated below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein a tip of the microneedle is a circle having a diameter of 5 to 150 µm or a plane having the same area” in lines 5-6. This limitation is unclear because it recites alternative limitations (i.e., 1. a circle having a diameter of 5 to 150 µm or 2. a plane having the same area); however, the units for the two alternatives are different. Specifically, the units for a diameter measurement are in µm, while the units for an area measurement would have to be µm2. Therefore, it is unclear to the Examiner how the plane can have an area that is the same as the diameter.  Clarification is required. 
Claim 3-5 and 7-9 are similarly rejected by virtue of their dependency upon claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0129164 to Lee et al., in further view of U.S. Publication No. 2009/0182306 to Lee et al. (hereinafter referred to as Lee et al. ‘306), in further view of U.S. Publication No. 2005/0261631 to Clarke et al. 
Regarding claim 1, Lee et al. discloses a microneedle array (microneedle array 20, see Figs. 1A-1B and 7) for lips (paragraph 49) applied locally to lips in order to lighten and/or plump the lips (paragraphs 37 – administration of plumping agents such as collagen or hyaluronic acid; paragraph 50 – administration of whitening agents), the microneedle array comprising: a microneedle (microneedle 20N); and a water-soluble polymer (paragraph 37 lists a number of water soluble polymers), wherein the microneedle has a height of 50 pm to 300 µm (paragraph 35 discloses that the height can be between 50 µm and 1500 µm, which includes the claimed range). 
Lee et al. further discloses that the microneedle array is lined with a protective adhesive tape (formed by attachment pad 30 and adhesive layer 30a), comprising a base (attachment pad 30) and an adhesive (adhesive layer 30a), and the adhesive (adhesive layer 30a) is partially applied to the base (attachment pad 30) (see Fig. 7).
Lee et al. does not expressly state that a tip of the microneedle is a circle having a diameter in a range of 5 to 150 m or a plane having the same area, and that the base of the adhesive tape is water-permeable.
Lee et al. ‘306 teaches a microneedle array (array of microneedles 108; Fig. 11) having a water permeable backing (backing 110 (paragraph 56) so that fluid may pass through the backing 110 and into the base substrate 106, either causing the substrate 106/microneedles 108 to swell and release the contained substance, or to cause the substrate 106/microneedles 108 to dissolve (paragraph 56). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the base of the protective adhesive tape of the device of Lee et al. to be water-permeable, as taught by Lee et al. ‘306, so that fluid, such as water, may pass through the base of the protective adhesive tape and into the microneedle array substrate to either cause the substrate and/or microneedles to swell and release the contained substance, and/or to cause the substrate and/or microneedles to dissolve (paragraph 56 of Lee et al. ‘306). 
The modified device of Lee et al., in further view of Lee et al. ‘306 will hereinafter be referred to as the modified device of Lee et al. and Lee et al. ‘306.
Regarding the limitation of a tip of the microneedle is a circle having a diameter in a range of 5 to 150 m or a plane having the same area, Lee et al. further discloses that the microneedle has a diameter of the base unit 20D of the microneedle 20N is from about 10 µm to about 1,000 µm (paragraph 35), but Lee et al. does not expressly state that a tip of the microneedle is a circle having a diameter of 5 to 150 µm or a plane having the same area. However, Lee et al. in paragraph 35 expressly notes that the outer diameter of the microneedle is about 10 µm to about 1,000 µm. 
Clarke et al. teaches a microneedle array (microneedle device 110; see Fig. 3), wherein a microneedle (microneedle 130) of the device comprises a tip that is a circle (top surface 132) having a diameter in a range of 5 to 150 µm or a plane having the same area (Clarke et al. teaches that the blunt tip surface area is approximately 20 µm2
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the tip of the microneedle of the modified device of Lee et al. and Lee et al. ‘306 to include a blunt surface with a tip surface area that is approximately 20 µm2, as taught by Clarke et al., in order to improve the structural integrity of the microneedle relative to the structural integrity of a microneedle in the form of a full cone (paragraph 52 of Clarke et al.).
The modified device of Lee et al., Lee et al. ‘306, in further view of Clarke et al. will hereinafter be referred to as the modified device of Lee et al., Lee et al. ‘306 and Clarke et al.
Regarding claim 5, the modified device of Lee et al., Lee et al. ‘306 and Clarke et al. teaches the claimed invention as discussed above concerning claim 1, and Lee et al. further discloses that the water-soluble polymer is hyaluronic acid (paragraphs 12 and 37) or its derivative (paragraphs 12 and 37).
Regarding claim 7, the modified device of Lee et al., Lee et al. ‘306 and Clarke et al. teaches the claimed invention as discussed above concerning claim 1, and Lee et al. further discloses that the device further comprises a microneedle part (portion of microneedle that carries the whitening agent), wherein the microneedle part contains one or more of a lightening ingredient (whitening agent; paragraph 50), a moisturizing ingredient (hyaluronic acid is a known humectant, paragraph), and an anti-inflammatory ingredient (hyaluronic acid is also a known anti-inflammatory agent; paragraph 37).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., Lee et al. ‘306, and Clarke et al., as applied to claim 1 above, in further view of U.S. Publication No. 2006/0036209 to Shbramony et al. 
Regarding claim 3, the modified device of Lee et al., Lee et al. ‘306 and Clarke et al. teaches the claimed invention as discussed above concerning claim 1, but none of Lee et al., Lee et al. ‘306 or Clarke et al. expressly discuss the density of the microneedles in the array. However, Lee et al. must have a microneedle density. 
Shbramony et al. teaches a microneedle array for transdermal delivery (title, abstract) wherein the density of microneedles in the array is in a range of 200-600 microneedles/cm2 (paragraph 109), which falls within the claimed range of 50 to 2,000 microneedles/cm2
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the modified device of Lee et al., Lee et al. ‘306, and Clarke et al. to have a microneedle density in a range of 200-600 microneedles/cm2, as taught by Shbramony et al., since Lee et al. teaches that the microneedle array has a density and is used for transdermal delivery (abstract of Lee et al.) and since Shbramony et al. teaches that a microneedle density in a range of 200-600 microneedles/cm2 is useful in transdermal delivery applications (paragraph 109 of Shbramony et al.). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., Lee et al. ‘306, and Clarke et al., as applied to claim 1 above, either alone, or in further view of U.S. Publication No. 2009/0099537 to DeVoe et al. 
Regarding claim 4, the modified device of Lee et al., Lee et al. ‘306, and Clarke et al. teaches the claimed invention as discussed above concerning claim 1, and Lee et al. further discloses that the microneedle array has a substrate thickness (shown in Figs. 1A and 1b), but Lee et al. does not expressly state that a thickness of a substrate of the microneedle is 3 to 200 µm.
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art based on the disclosure of Lee et al. that the substrate has a thickness, and that the thickness can be modified to be in a range of 3 to 200 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Nonetheless, DeVoe et al. teaches a microneedle array having a substrate and microneedles, wherein a thickness of a substrate of the microneedle is in a range of 3 to 200 µm (127 µm, paragraph 152), and that the thickness of the substrate may vary depending on the desired end use of the microneedle array (paragraph 152).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the modified device of Lee et al., Lee et al. ‘306and Clarke et al. such that the substrate has a thickness, as taught by DeVoe et al., in order to vary the thickness of the substrate depending on the desired end use of the microneedle array (paragraph 152 of DeVoe et al.).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., and Lee et al. ‘306, and Clarke et al., as applied to claim 1 above, in further view of U.S. 2015/0209563 to Amir.
Regarding claim 8, the modified device of Lee et al., Lee et al. ‘306, and Clarke et al. teaches the claimed invention as discussed above concerning claim 1, and Lee et al. further discloses that the device is used for applying cosmetic compositions (abstract), but none of Lee et al., Lee et al. ‘306 nor Clarke et al. expressly state that the device further includes a pigment or a synthetic colorant.
Amir teaches a microneedle array (for instance, Fig. 1B) for lips (lip remodeling, paragraph 139; lip coloring, paragraph 140) applied locally to lips in order to lighten and/or plump the lips (color the lips, paragraph 140; remodeling the lips, paragraph 139) and Amir further teaches applying a pigment or a synthetic colorant (paragraph 139). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the cosmetic composition of the modified device of Lee et al., Lee et al. ‘306, and Clarke et al., to be a pigment or a synthetic colorant, as taught by Amir, in order to lighten and/or plump the lips (color the lips, paragraph 140; remodeling the lips, paragraph 139 of Amir). 
Regarding claim 9, the modified device of Lee et al., Lee et al. ‘306, and Clarke et al. teaches the claimed invention as discussed above concerning claim 1, and Lee et al. further discloses that the device is used for applying cosmetic compositions (abstract) to the lips (paragraph 49), but none of Lee et al., Lee et al. ‘306 nor Clarke et al. expressly state that the device further includes two microneedle arrays are held on one sheet configured to be applied simultaneously to upper and lower lips.
Amir teaches a microneedle array (for instance, Fig. 1B) for lips (lip remodeling, paragraph 139; lip coloring, paragraph 140) applied locally to lips in order to lighten and/or plump the lips (color the lips, paragraph 140; remodeling the lips, paragraph 139) and Amir further teaches two microneedle arrays are held on one sheet (shown in Fig. 2A, and see paragraph 150) to be applied to the lips (lip remodeling, paragraph 139; lip coloring, paragraph 140), but Amir does not expressly state that the microneedle arrays are simultaneously applied to the upper and lower lips.
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the modified device of .

Response to Arguments
Applicant provides no substantive arguments in the Response dated 9/20/2021 with regard to the 112(b) rejection of claim 2 (now canceled, but the subject matter of which has been incorporated into claim 1 via the amendment submitted 9/20/2021). Applicant provides no additional explanation of how the 112(b) rejection of claim 2 is overcome apart from stating that “Applicant has amended claim 1… to address each of the Examiner’s above concerns”. While Applicant is correct that cancelling claim 2 obviates the 112(b) rejection of claim 2 that was made by the Examiner in the Non-Final Action dated 6/18/2021, the content of claim 2 was moved into claim 1 of the presently examined claim set dated 9/20/2021. As such, the Examiner has made a new 112(b) rejection for claim 1 concerning the limitation “wherein a tip of the microneedle is a circle having a diameter of 5 to 150 µm or a plane having the same area” in lines 5-6.
Regarding the applied art, Applicant argues that Lee et al. does not disclose with sufficient specificity the claimed range of the microneedle heights recited in the claims. Specifically, claim 1 requires that “the microneedle has a height of 50 m to 300 µm”, while Lee et al. discloses at paragraph 35 that the height of the microneedles can be between 50 µm and 1500 µm. The Examiner notes that the disclosed range of between 50 µm and 1500 µm stated by Lee et al. entirely includes the claimed range of 50 µm to 300 µm, but not only that, each of the claimed range and the stated range of Lee et al. begin with the lower limit of 50 µm. 
MPEP 2131.03(II), which discusses the Atofina case, notes that when the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. The Examiner notes Atofina, the court held that a reference temperature range of 100-500 degrees C did not describe the claimed range of 330-450 degrees C with sufficient specificity to be anticipatory, even though there was a slight overlap between the reference’s preferred range (150-350 degrees C) and the claimed range. In Atofina, what was important was that one of ordinary skill would have expected the synthesis process to operate differently outside the claimed range because the claimed temperature range was critical to the synthesis process of the invention. 
Conversely, in the present application, 1) the Applicant’s claims are directed to a device claim, rather than a process claim like in Atofina, and 2.) Applicant’s entire claimed microneedle height range (i.e., 50 m to 300 µm) is entirely encompassed by the disclosed microneedle height range of Lee et al. (i.e., between 50 µm and 1500 µm), rather than merely touching or overlapping a portion of the claimed range. 
In the process claim in question in Atofina, temperature was a critical component of the process. In the present case, which is directed to a device claim, Applicant explains that microneedles with a height less than 50 µm do not yield the appropriate amount of compression on the lip, and that microneedles with a height of more than 300 µm can break through lip tissue membranes when applied. While this may be true, Applicant’s entire claimed microneedle height range (i.e., 50 m to 300 µm) is entirely encompassed by the disclosed microneedle height range of Lee et al. (i.e., between 50 µm and 1500 µm), as opposed to Atofina, in which the claimed range only was partially disclosed by the disclosed range. Additionally, Lee et al. expressly teaches that the microneedles of Lee et al. can be used in lip treatments (paragraph 49). As such, it would be obvious to one of ordinary skill in the art based on Lee et al. that the height of the microneedles of the device of Lee et al. can be modified to any height within the disclosed range of paragraph 35, based on the particular application the microneedles are used for. 
Therefore, the Examiner stands by the assertion that it would have been obvious to one of ordinary skill in the art to modify the height of the microneedles, based on the disclosure of Lee et al. at paragraph 35.  The Examiner is of the position that Lee et al. provides sufficient specificity to reasonably suggest to one of ordinary skill in the art modification of the height of the microneedles of Lee et al. to the claimed range, which is fully encompassed by the disclosed range of Lee et al. (paragraph 35). 

Next, Applicant argues that the limitation “wherein a tip of the microneedle is a circle having a diameter in a range of 5 to 150 m or a plane having the same area” of claim 1 provides an unexpected and superior result. Upon review of this limitation and Applicant’s arguments, the Examiner better understands the claim limitation and has provided a new teaching reference (USPUB 2005/0261631 to Clarke et al.), which teaches a microneedle having a blunt tip/top surface, with a surface area of 20µm2. Please see above rejection. 

Next, Applicant argues that the limitation “wherein the microneedle array is lined with a protective adhesive tape comprising a base and an adhesive, the adhesive joining the microneedle array to the base and wherein the base of the adhesive tape is water-permeable, and the adhesive is partially applied to the base”, as now recited by independent claim 1.
Applicant argues that the neither the liner 10 nor the adhesive pad 30 of Lee et al. is an adhesive tape as claimed. The Examiner respectfully disagrees. Merriam Webster Dictionary defines “adhesive tape” as “tape coated on one side with an adhesive mixture”.  “Tape” is further defined by Merriam Webster Dictionary as “a narrow flexible strip or band”.
The Examiner is of the position that the adhesive pad/base 30 of Lee et al. satisfies the definition of “adhesive tape”. Under the broadest reasonable interpretation of “adhesive tape”, the adhesive layer 30a is formed on one side of attachment pad/base 30 of Lee et al. 
Applicant further argues that the adhesive of Lee et al. is not partially applied to the base as claimed. The Examiner respectfully disagrees. 
Lee et al. discloses that the microneedle array is lined with a protective adhesive tape (formed by attachment pad/base 30 and adhesive layer 30a), comprising a base (attachment pad 30) and an adhesive (adhesive layer 30a), and the adhesive (adhesive layer 30a) is partially applied to the base (attachment pad 30) (see Fig. 7). Figure 7 shows that adhesive layer 30a is only formed over a portion of base 30. 

Finally, Applicant presents an argument that the claimed microneedle density offers unexpected and superior results. However, Shbramony et al. expressly teaches a microneedle array for transdermal delivery (title, abstract) wherein the density of microneedles in the array is in a range of 200-600 microneedles/cm2 (paragraph 109), which falls within the claimed range of 50 to 2,000 microneedles/cm2.
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the modified device of Lee et al., Lee et al. ‘306, and Clarke et al. to have a microneedle density in a range of 200-600 microneedles/cm2, as taught by Shbramony et al., since Lee et al. teaches that the microneedle array has a density and is used for transdermal delivery (abstract of Lee et al.) and since Shbramony et al. teaches that a microneedle density in a range of 200-600 microneedles/cm2 is useful in transdermal delivery applications (paragraph 109 of Shbramony et al.). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783